By the Court.

Lumpkin, J.
delivering the opinion.
The only question-submitted to us is, whether or not the verdict in this case is contrary to evidence.
*564After carefully scrutinizing the testimony, we are not prepared to say that the finding is contrary to the proof; certainly it cannot be affirmed of it that it is strongly and decidedly against the weight of evidence.
When a transaction like this is fairly left to the jury, and it is not denied but that this was the conclusion to which they came, it should not be disturbed unless upon clear grounds, indicating mistake or something worse. Nothing of this sort can be properly attributable to the result here. The 'jury were warranted in believing that the work on the defendant’s mill was performed according to contract, and that the failure was occasioned by the deficiency in the old rock work of the dam, and for which the plaintiff was not responsible.
Judgment affirmed.